RECEIVEI:l IN                     FROM:
  ©OORT OF CRIMINAl APPEALS           RONNIE DWAYNE McKEE#l841949
        JUN 2 4 2015                  McCONNELL UNIT
                                      )qOl SOUTH EMILY DRIVE
                                      BEEVILLE, TEXAS 78102



TO:
COURT OF CRIMINAL APPEALS
P.O. BOX 12308
CAPIT.QL STATION
AUSTIN, TEXAS 78711-2308                     This document contains some
                                             pages ~hat are of poor quality
                                             at the time of imaging.
RONNIE DWAYNE McKEE     VS. THE STATE OF TEXAS
IN RE: TO CAUSE#1366229-A
FILING WRIT OF MANDAMUS

DEAR CLERK;
ENCLOSED PLEASE FIND MY ORIGINAL COPY OF THE WRIT OF MANDAMUS
PLEASE FILE WITH THE COURT SEND TO ME A COPY OF THE SAME STAMPED
AS FILED FOR MY RECORDS MY ADDRESS IS LISTED ABOVE.




                                  RONNIE DWAYNE McKEE
                      CAUSE#1366229-A


RONNIE DWAYNE McKEE                     IN THE 337th. JUDICAL

v.
STATE OF TEXAS                          DISTRICT COURT OF
                                        HARRIS COUNTY TEXAS



TO THE HONORABLE JUDGE OF SAID COURT: COMES NOW
RONNIE McKEE RELATOR PRO-SE IN TKE ABOVE STYLED
AND NUMBERED CAUSE OF ACTION AND FILES THIS ORIGINAL
WRIT OF MANDAMUS, PURSUANT TO ARTICAL 11.07 SECTION
3(c) OF THE TEXAS CODE OF CRIMINAL PROCEDURE, AND WOULD
SHOW THE COURT THE FOLLOWING:
                             I .
RELATOR RONNIE McKEE TDCJ#1841949 IS AN OFFENDER INCAR-
CERATORED IN THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE
AND APPEARING PRO-SE, WHO CAN BE LOCATED AT THE JESTER
3 UNIT 3 JESTER Rd. RICHMOND,TEXAS 77406 RELATOR HAS
EXHAUSTED HIS REMEDIES AND HAS NO OTHER ADEQUATE REMEDY
AT LAW.
THE ACT SOUGHT TO BE COMPELLED IS MINISTERIAL NOT DIS-
CRETIONARY IN NATURE. TCCP ART.11.07 SECTION 3(c) REQURIES
RESPONDENT TO IMMEDIATLY TRANSMIT TO THE COURT OF CRIMINAL
APPEALS A COPY OF THE APPLICATION FOR WRIT OF HABEAS CORPUS
NAY ANSWERS FILED, AND A CERTIFICATE RECITING THE DATE UPON
WHICH~THAT FINDING WAS MADE IF THE CONVICTING COURT DECIDES
THAT THESE ARE NO ISSUES TO BE RESOLVED. NO COPY OF APPLICATION
FOR WRIT OF HABEAS CORPUS,!ANY ANSWERS FILED, AND A CERTIFICATE
RECITING THE DATE UPON WHICH THAT FINDING WAS MADE HAVE BEEN
TRANSMITTED TO YHE COURT OF CRIMINAL APPEALS BY RESPONDENT AS
~EQUIRED BY STATUTE, RELATOR WOULD HAVE RECIEVED NOTICE FROM
THE COURT OF CRIMINAL APPEALS.
                          II.
RESPONDENT SILVIA PUBCHARA IN HER CAPACITY AS COURT APPOINTED
ATTORNEY OF HARRIS COUNTY TEXAS HAS A MINISTERIAL DUTY TO
RECEIVE AND FILED ALL PAPERS IN A CRIMINAL PROCEDING, AND ;
PERFORM ALL OTHER DUiiES IMPOSED ON THE CLERK BY LAW PURSUANT
TO TCCP ART. 2.21 AND IS RESPONSIBLA UNDER TCCP 11.07 SECTION
3(c) TO IMMEDIATELY TRANSMIT TO THE COURT OF CRIMINAL APPEALS.
A COPY OF THE APPLICATION FOR WRIT OF HABEAS CORPUS, ANY
ANSWERS FILED, NAD A CERTIFICATE RECITING THE DATE UPON WHICH
THAT IFNDING WAS MADE IF THE CONVICTING COURT DECIDES THAT
THERE ARE NO ISSUES TO BE RESOLVED, SILVIA PUBCHARA MAY BE
SERVED AT HER PLACE OF BUSINESS AT 12GREENWAY PLAZA SUITE
1100 HOUSTON TEXAS 77046




                           Pg.1
                                                                                       r~




         D. VIOL~TION.QF ARTICLE 11.07 OF THE TRXAS rnnR OF CRTMINAT.
         PROCEDURE.

         THE RESPONDENT VIOLATED ARTTr~E-11.07 SErTTON 3(c) OF THE TRXAS
         COD.E OF CRTMTNA L PROrRDURE BY FAIL TNG TO PROVIDR A COPY OF THE
         APPLICATION FOR WRIT OF HABEAS CORPUS, ANY ANSWERS FILED, AND •.
         CERTIFICATE RECITTNG THE DATE UPON WHICH THAT FINDING WAS MADE
         TO THE COURT OF CRIMTNAL APPRAT.S WTTHJ:N THE TIME PERSCRTRED
         BY LAW AND WITHIN A REASON8LE TIME FROM THE DATE ON WHICH THE
.   ~·
         DOCUMENTS WERE REOUESTRn TO BE TRANSMITTEn- REQUE~T FOR THE
         TRANSMITTAL OF THE APPLICATION. FOR THE WRIT OF HAREM:; r.ORPUS
         ANY ANSWERS FILED, AND A CERTIFICATE RECITING THE DATE UPON
         WHICH THAT FINDIN(; WAS MIADE WERE MADE BY RRT.ATOR TO CHRTS DANIEL
         DISTRICT CLERK, HARRIS COUNTY TEXAS BY U.S. POSTAL SERVICE
         MAILED LETTERS DATED MAY 12,2014 & MARCH 3rd.2015, PURSUANT.
         TO ART I CAL 11. 07. SECTION 3 (c) OF THE·. CODE OF CRIMINAL PROrRDTTRE
         TRUE AND ACCURATE COPIES OF THE ABOVE LETTERS ARR ATTACHED
         HERETO AS E~HIBITS (A THROUGH E) AND ARE INCORPORATED BY
         REFERANCE HEREIN OF ALL PURPOSE. TO DATE RELATOR HAS RECIEVED
         NO RESPONSE FROM RESPONDENT REGARDIN(; RELATORS REQUEST FOR
         TRANSMITTAL OF A COPY OF THE APPLICATION FOR _WRTT OF HABEAS
         CORPUS, ANY ANSWERS FILED,       AND A CERTIFICATE RRCITIN(; THE ~~-~
         DATE UPON WHICH THAT FINDTN(; WAS MADE TO THE COURT OF CRTMTNAL
         APPEALS.

         AS IS CLEAR FROM RELATORS LETTERS (SRE EXHIRITS A-E) RELATOR
         HAS REPEATEDLY PUT RESPONDENT ON NOTICE THAT THE RELATOR
         SEEKS THE TRANSMITTAL OF A COPY THE APPLICATTON FOR WRIT OF
         HABEAS CORPUS· ANY AN~WERS FTLED ANn A CERTTFICAT~ RECITTNG
         THE DATE ON WHICH THAT FINDING WAS MADE TO THE ronRT OF CRIMINAT.
         APPEA T.S AND TR AT . SUCH RECORDS ARE REOUIRRn BY TRE COURT OF
         CRIMINAL APPEALS TO ACT ON RELATORS WRIT OF HABEAS CORPTTS.
         RELATOR HAS GONE WELL BRYOND ANY REOfJIREMENT OR OBLIGATIONS
         IMPOSED UPON HIM BY THE TEXAS CODE OF CRIMINAL PROrEDTTRE, IN
         CONTRAST TO RELATORS EFFORTS, RESPONDANT HAS WHOLLY FAILED
         TO OCMPLY WITH THE TEXAS CODE' OF CRIMINAL PROCEDURE, ARTICLE
         11.07 SECTION 3(c), IS ACTING IN BAD FAITH, AND HAS ALSO FAILED
         TO AFFORD RELATOR THE PROFESSIONAL-AND COMMON COURTESY OF ANY
         WRITTEN RESPONSES TO HIS CORRESPONDENCE AND REOTJEST.                     I
         ARTICLE11.07 SECTION 3(c) CLEARLY STATES THAT (1) IF THE CON-
         VICTING COURT DECIDES THAT THERE ARE NO SUCH ISSUES. THE CLERK
         SHALL IMMEDIATELY TRANSMIT.(EMPHASIS ADDED) TO THE rOTTRT OF
         CRIMINAL APPRA T.S A COPY OF TRE APPL I rATION ANY ANSWERS FTT.ED
         AND A _CERTIFICATE RECITING THE DATE UPON WHICH THAT FINDING
         WAS MADE. FAILURE OF THR COURT TO ACT WITHIN THE ALLOWED 20
         ~~~~-~~~~L-~~~~~~T~~E-~U~H_A_ FINDIN(;. TEXAS CODE OF CRIMINAL
         .c   ~ROCEDURE. A:RTICLE--·11. 07' SECTION3 (c)
                                                  RESPONDENT IS IN VIOLATION
              OF THIS PROCEDURE, MINISTERIAL DUTIES, AND THUS THE LAWS OF
              THIS STATE.


                      "


                                                Po-2
                    PRAYER FOR RELIEF IV.


WHEREFORE, PREMISES CONSIDERP.D, RELATOR RONNIE McKEE, PRO-SE
RESPECTF'fTLLY REOUEST A FTNDTNC:: THAT THE RESPONDENT DID NOT
TRANMIT DOCUMENTS TO.THE COURT OF CRTMINAL APPEALS WITHTN A
REASONBLE TTME AF'TP.R THE   ADTE THP.Y WERE REQUESTED AND THAT
RELATOR BROUGHT THIS LTTIGATTON IN GOOD FAITH AND HAS SUB-
STANTIALLY PREVAILED. RELATOR PRAYS FOR AN ORDER DTRECTTNC::
RESPONDENT. TO TRANSMIT A COPY OF THE APPLTC:ATION FOR WRTT OF
HABEAS CORPUS, ANY ANSWERS FTLED, AND A CERTTF'ICATP. RP.C:TTTNC::
THE DATE UPON WHICH THAT FTNDTNC:: WAS MADE TO THE COURT OF
CRIMINAL APPEALS AS DTRECTEDIN ARTTC:LE 11.07 SEC:TTON 3(c)OF
THE TEXAS C:ODE OF CRIMINAL PROC:P.DIJRE AND AS RP.nUESTED IN
RELATORS LETTERS fEXHTBITS A T~ROUGH E).




                                         RESPECTFULLY SUBMTTTED.




                               Pa.3
                      INMATES~DECLARATTnN




I RONNTE DWAYNE McKRR RETNC:: PRESR1\1TT.Y TNCARSERA'T'Rn TN THE
TEXAS DRPA R'T'MR1\1'T' 0~                                                                                      ATC-060 (Rev. 7)
                                                                                         Attachment 2
                                               NOTICE
                                    OFFENDER NOTARY PUBLIC SERVICE.

    Under both Federal law (28 U.S.C § 1746) and State law (V.T.C.A. Civil Practice & Remedies
    Code, §132.001-132.003), offenders incarcerated in Texas may use an unsworn declaration under
    penalty of perjury in place of a written declaration, verification, certification, oath, or affidavit
    sworn before a Notary Public.


1 .Bonoi{ fAvMfllt fv1Cf-ct-       (insert off~r name .and IDCJ nu~ber), bei~g
presently incw=cl;ted in             /J4[onn~               (msert TDCJ umt name), m
_ _ _ _..c.lm~._,_ _County, Texas, declare under penalty of perjury that the foregoing is true
and correct.

Executed on the         /q        day of   dLi~·      20K_.                                            II




••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                                              NOTICEd:(. /~'-{lq       yq
                                    NOTARY PUBLIC SERVICE DENIAL

Regarding your request for Notary Public service, insufficient justification was provided
necessitating Notary            However, you may proceed with an Unsworn Declaration.


         (Signature -
                                                                                re.fi;jf
                                                                                 (oa )




                             ,}
                                                                                                                          l

           i
           •                         EXHIBIT A 1 of 3 Paqes
                                                                                       FILED
                                                                                         Chris Daniel
     '                                                                                  Dfstrfct Clerk
--~


                                                                                   .    JAN 2 1 2014
                                           Cause No. 1366229-A                 nmo:    \Bbti1:.'~~~nty, rexa/
                                                                            BY. . · ~. -\'   i,.-··,                 /
                                                                                           0
               EX PARTE                            §         IN THE 33yth piSTRICT C 0~T~                                          EXHIBIT A 2 of 3 Paoes

I   -   .. :   J


                   V    2. ·Please summanze any advice Pubchara gave to the applicant          I



                          concerning whether to go to trial or plead guilty.         (Please include
                          whether Pubchara told th e applicant that "at this point, 25 years
                          aggravated would do you good.").
                       3. Please explain the $3,400.00 notation on the trial court's Case Reset
                          Form dated 02/05/13.
                            .     I

                       4. Please describe the manner and the degree to which Pubchara
                          reviewed the plea papers and admonishments .with the applicant;· if
                                      i                   .                      .        .
                          Pubchara does not have an independent recollection of the event,
                          please state what Pubchara's usual and customary practice was, and
                          also state whether Pubchara has any reason to believe that Pubchara
                     V" -~ from that practice in this particular case.
                       5. Please state whether Pubchara believes that the applicant fully
                         understood the range of punishment and consequences of his plea.

                       6. Please state whether Pubchara believes the applicant's plea was
                         knowingly and voluntarily entered.

                         The applicant's trial counsel Silvia Pubchara is ordered to file said

                   affidavit with the Post-Conviction VVrit Division of the District Clerk's Office,
                                                                             \

                   1201 Franklin, Third Floor, Houston, Texas 77002, within TWENTY DAYS

                   of the signing of this Order.




                                                              2
 \
                               J
       .·   .If'           •   ··~
                                                                              EXHIBIT A 3 of 3 Paqes
, ..              '.,. f   .


            • •      I


                               f
                                              The Clerk of the Court is ORDERED to send a copy o.f this· Order to

                               the applicant and to the State, and to serve copies of this Order and the

                               application to:

                                              Ms. Silvia Pubchara
                                              12 Greenway Plaza, Suite 1100
                                              Houston, Texas 77046

                                              When the affidavit of Silvia Pubchara is received, the Clerk is

                               ORDERED to send a copy of said .affidavit to the applicant, Ronnie McKee,

                               #1841949- Wynne Unit, .810 F.M. 2821, Huntsville, Texas 77349; and a

                               copy to Counsel for the State, Assistant District Attorney Eva Flores, 1201

                               Franklin, Suite 600, Houston, Texas 77002. ·

                                              The Clerk of the Court is ORDERED NOT to tra~smit at this time any

                               documents in the above-styled case to the Court of Criminal Appeals until
                                                                                                                  I



                               further ordered by this Court.

                                     By the following signature, the Court adopts the State's Proposed

                                                    Order for Filing Affidavit in Cause Number 1366229-A.



                               Signed this                 d /                    day of       ~JM:J-=      '2014 .




                                       . '•    ; : ~.
                                                           .   ~~g~
                                       . h     .

                                                                                 PRESIDING JUDGE
                                                               . ·s· ......



                                                                                           3
                                           I            ("'
                                                        '•
                                                        -'
                                                         \




                    lofl



-·
--~--~------~~--------------~----------~~----~
                             ••••   .lOI
                                               ·i''.,




 '•
~--        .
      .   ' .




                                                                                       \
 \'
                7!i/s ;f/d.7it,E :rs fd,vEAI t:J;:-/fot-!t~ll&is   =:t:A/T£AIL:_   .
           70 fiiF ·/dtt'l t1£L!fttAifJ.Ifl!tt/.5 ·&_I(SvM.T /b ··~,.-­
---~...:..~-ft~(}~7-f ;(_· Mf:/1_ IS £Jd)!.s:._~L$L£..~b:C£---....-. .__,,.,._._,
~----+---------~--------~--~~-----·---~
..... -
        .\ ' .:·, d\ .. '
        l         ·•.          t        •• .',
                                                                                                               \   .
                                                                                                                   EXHIRIT D....._,.                                                                          \


    ·-~-~~Mu,4~&u~~e~·-~---~~~-·_ _ _ _ __
        · · ~ -.na¥.~···_.'/}4tf!IJ2_
                           '\ .·~~
                                         ·:.... ,.-.. , .
                                        .'{,                                                              /1
                                                                                                                                   .                                           .
-------'-"·:~1··e~¥llfy~~~f-5Jll~ l                       ·. _                                                                                    .                           ··
                                             .'            .. --·~f,:-~'··~··$Jf> ".               ,.· . • .. -·         ', ·. 'tf.-7~ ()~3~-15 .                                               ''     ·-~


    :K
---'---...:..:.j-_                                   /letll ·, l _l.JI'LZJ?Wl.
                                                                                                                                                    ~~~
                                                                                                                   ~.1/,!JiliZ-2tJ3Z2/77)s /1f:RitJsEI?:
                                                                                                                                                         I                                           < /. ,       .i'

.           ·.:        · · ·r·.              i!llfi)L .'J:?Ef!/t"~.ti-N;- . :.~.ss_u£5-/!Jdf!; £M1i1Liy-;/J:,i;:/.1A/Q!.~~

~·,•. \ .· ~,v~-1-~~~~.EJL...&l-at:a~~~
's -~~: .~. -~·~." ;·:. ·-~
                 ·;.;.,;lfi;,,_,,
                                              ~~:~ W!fa~:e:l~~:z~
                                         . .·I()~                f£_ 's AlP "JL{'£_                                            .     .'               ,·       '.
                                                                                                                                                                                                      · ·     ·, ''
                  ::    •:'' ._;~;':'   ·,                                                                . ;              .                  \                     ·..        .            .
                                                                                                                                          .   I




                                                               .•'.
                                                                       --·.,   ._j •.   • : • ;   ·:·
                                                                                                                                   'II    ,




             '    "

-·--~----~)--~~~-,~.~-
                                                                                                                                                                          .    '   .   ·'

- - - - l - - - - - - l . 6 £ J l _ - - ' - . _ _ _ _ : _ ,_                                                                                          _;___--+----.-:-'·'- - - - -
p                                                                                                                                    ,·~


    ..




          .'I··,·




                                                                                                                         ,,:
                                                                                                                         \
                                                                                                                             .....




             -~   ·..


    ··~




                                                                                                .   '\




                                 t         .• ' .
                                                           .....
                                                           V..i:   -~


                                 ~.~. ~.:~,:~ .•~ .....· ·.. ~-;\ -~---~
                        ,   I!
                                                           f;i
                                 .:~~~_( ~ .: .~f
                                                                                              .. t·· .. •

                                                                           .~-··   ••'1_.·,                 ,, . 'j .•